UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7383


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZAVIEN LENOY CANADA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00415-GRA-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zavien Lenoy Canada, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zavien Lenoy Canada appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Canada, No. 6:09-cr-00415-GRA-

1   (D.S.C.    July   24,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2